           Case 5:18-cv-00192-gwc Document 66 Filed 09/11/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF VERMONT


 MIGRANT JUSTICE, a Vermont corporation,              Case No. 5:18-cv-192 (GWC)
 on its own behalf and on behalf of its members;
 JOSE ENRIQUE BALCAZAR SANCHEZ;
 ZULLY PALACIOS RODRIGUEZ; JOSE
 VICTOR GARCIA DIAZ,

                    Plaintiffs,
          v.

 CHAD WOLF, Secretary of the U.S.
 Department of Homeland Security (DHS);
 NATHALIE ASHER, Acting Executive
 Associate Director, U.S. Immigration and
 Customs Enforcement (ICE); MATTHEW
 ALBENCE, ICE/DHS Executive Associate
 Director, Enforcement and Removal
 Operations; UNITED STATES OF AMERICA,

                     Defendants.


                      JOINT MOTION TO EXTEND DEADLINE
                 FOR THE SUBMISSION OF A DISCOVERY SCHEDULE

       All parties to the above captioned action—Plaintiffs, Defendants Chad Wolf, Matthew

Albence, Nathalie Asher, and the United States of America (collectively, the “Federal

Defendants”)—hereby jointly move for an extension of time to file a discovery schedule to

November 10, 2020. In support of their Motion, the parties rely on the following Memorandum

of Law.

                                   MEMORANDUM OF LAW

       Under Rule 6(b) of the Federal Rules of Civil Procedure, the Court has discretion to grant

an extension of the time to file responsive pleadings or other papers. See Ramashwar v. City of

New York, 231 F. App’x 26, 28 (2d Cir. 2007) (Summary Order) (noting the court has “wide

discretion to grant a request for additional time”) (citing 4B Wright & Miller, Federal Practice
             Case 5:18-cv-00192-gwc Document 66 Filed 09/11/20 Page 2 of 5




and Procedure: Civil 3d § 1165 (2002)); see also Local Rule 26(a)(2) (“For good cause, any

party may file a motion to extend the time to file the Discovery Schedule.”).

         By way of background, Plaintiffs filed the Amended Complaint on February 7, 2019.

(Dkt. #22). On April 22, 2019, the Court granted Federal Defendants’ Second Motion for

Extension of Time to File Answer and Joint Discovery Schedule, setting the deadline for Federal

Defendants’ answer as May 31, 2019, and the deadline for a joint discovery schedule as June 14,

2019. (Dkt. #34). On May 29, 2019, Defendant Minoli filed a Stipulated Motion for Extension

of Time to File Answer (Dkt. #37). On May 30, 2019, the Court granted Defendant Minoli’s

motion, setting the deadline for Defendant Minoli’s answer as July 15, 2019. (Dkt. #38). On

May 31, 2019, Federal Defendants filed their answer. (Dkt. #39). On June 13, 2019, the parties

jointly filed a Motion for Extension of Time to File a Discovery Schedule (Dkt. #40); the Court

granted the motion on June 14, 2019. (Dkt. #41). Defendant Minoli filed a Stipulated Motion

for Extension of Time to File Answer on June 24, 2019 (Dkt. #43); the Court granted the motion

on June 25, 2019 (Dkt. #44). Defendant Minoli again filed a Stipulated Motion for Extension of

Time to File Answer on July 26, 2019 (Dkt. #45), seeking an Answer date of September 13,

2019.1

         The parties also filed on July 26, 2019 a Motion for Extension of Time to File a

Discovery Schedule (Dkt. #46), which the Court granted on July 29, 2019. (Dkt. #47). That

Order set the time to file a discovery schedule as seven business days after the filing of an

Answer by Defendant Minoli. Defendant Minoli and Plaintiffs have since successfully

negotiated a settlement, and Plaintiffs filed a Stipulation of Dismissal as to Defendant Minoli

with the Court on January 21, 2020. (Dkt. #57).


         1
                  Defendant Minoli moved four more times for extensions of time to answer; each was granted by
the Court. (Dkt. #48–55).


                                                     -2-
          Case 5:18-cv-00192-gwc Document 66 Filed 09/11/20 Page 3 of 5




       Because the deadline to file a discovery schedule was previously tied to the date of

Defendant Minoli’s Answer, parties jointly filed on January 24, 2020 a Motion for Extension of

Time to File a Discovery Schedule to reset the deadline to March 13, 2020 (Dkt. #58), which the

Court granted on January 27, 2020 (Dkt. #59). On March 12, 2020, parties requested a 60-day

extension to file a discovery schedule until May 12, 2020 (Dkt. #60), which the Court granted on

March 13, 2020 (Dkt. #61). On May 12, 2020, parties requested an approximately 60-day

extension to the next business day to file a discovery schedule until July 13, 2020 (Dkt. #62),

which the Court granted on May 13, 2020 (Dkt. #63). On July 13, 2020, parties requested an

approximately 60-day extension to file a discovery schedule until September 11, 2020 (Dkt.

#64), which the Court granted on July 13, 2020 (Dkt. #65). Parties now respectfully request a

60-day extension to file a discovery schedule until November 10, 2020. The remaining parties

have been engaged in active settlement discussions, and no undue prejudice or delay will occur if

the requested extension is granted.

       WHEREFORE, the parties respectfully request that the Court grant the Joint Motion for

an extension of time to file a discovery schedule until November 10, 2020.



DATED at Brooklyn, New York on this 11th day of September 2020.

                                             RICHARD P. DONOGHUE
                                             United States Attorney
                                             Eastern District of New York

                                      By:    /s/ Rachel G. Balaban
                                             Rachel G. Balaban
                                             Alex S. Weinberg
                                             Assistant United States Attorneys
                                             Eastern District of New York
                                             271 Cadman Plaza East
                                             Brooklyn, NY 11201
                                             (718) 254-6028/6616



                                               -3-
        Case 5:18-cv-00192-gwc Document 66 Filed 09/11/20 Page 4 of 5




                                       Rachel.balaban@usdoj.gov
                                       Alex.weinberg@usdoj.gov

                                       Counsel for Federal Defendants

DATED at New York, New York this 11th day of September 2020.

                                 By:   /s/ Amanda M. Aycock
                                       Joel M. Cohen*
                                       Amanda M. Aycock*
                                       Jaclyn Neely*
                                       GIBSON, DUNN & CRUTCHER
                                       200 Park Avenue
                                       New York, NY 10166
                                       (212) 351-4000
                                       JCohen@gibsondunn.com
                                       AAycock@gibsondunn.com
                                       JNeely@gibsondunn.com

                                       Lia Ernst
                                       James M. Diaz
                                       ACLU FOUNDATION OF VERMONT
                                       P.O. Box 277
                                       Montpelier, VT 05601
                                       (802) 223-6304
                                       Lernst@acluvt.org
                                       Jdiaz@acluvt.org

                                       Claudia Wilner*
                                       NATIONAL CENTER FOR LAW AND
                                       ECONOMIC JUSTICE
                                       275 Seventh Avenue, Suite 1506
                                       New York, NY 10001
                                       (212) 633-6967
                                       Wilner@nclej.org

                                       Angelo Guisado*
                                       Ghita Schwarz*
                                       Guadalupe Aguirre*
                                       CENTER FOR CONSTITUTIONAL RIGHTS
                                       666 Broadway, 7th floor
                                       New York, NY 10012
                                       (212) 614-6454
                                       Aguisado@ccrjustice.org
                                       Gschwarz@ccrjustice.org
                                       Laguirre@ccrjustice.org



                                         -4-
Case 5:18-cv-00192-gwc Document 66 Filed 09/11/20 Page 5 of 5




                           Trudy S. Rebert*
                           NATIONAL IMMIGRATION LAW CENTER
                           PO Box 721361
                           Jackson Heights, NY 11372
                           (646) 867-8793
                           rebert@nilc.org
                           Joshua Stehlik*
                           Sarah Kim Pak*
                           NATIONAL IMMIGRATION LAW CENTER
                           3450 Wilshire Blvd, #108-62
                           Los Angeles, CA 90010
                           (213) 639-3900
                           Stehlik@nilc.org
                           Kimpak@nilc.org
                           Max Wolson*
                           NATIONAL IMMIGRATION LAW CENTER
                           P.O. Box 34573
                           Washington, D.C. 20043
                           (202) 216-0261
                           Wolson@nilc.org

                           Counsel for Plaintiffs

                           * Appearing Pro Hac Vice




                            -5-
